IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE                FILED
                             JULY 1998 SESSION
                                                             August 20, 1998

                                                           Cecil W. Crowson
                                                          Appellate Court Clerk
SAMUEL L. ADAMS,                     )
                                     ) C.C.A. No. 01C01-9707-CC-00301
      Appellant,                     )
                                     ) Hickman County
V.                                   )
                                     ) Honorable Cornelia A. Clark, Judge
                                     )
STATE OF TENNESSEE,                  ) (Habeas Corpus)
                                     )
      Appellee.                      )




FOR THE APPELLANT:                      FOR THE APPELLEE:

Samuel L. Adams, Pro Se                 John Knox Walkup
T.C.I.P.                                Attorney General & Reporter
Route 1
Only, TN 37140-9709                     Timothy F. Behan
                                        Assistant Attorney General
John H. Henderson                       425 Fifth Avenue North
District Public Defender                Nashville, TN 37243-0493

Elaine B. Beeler                        Joseph D. Baugh, Jr.
Assistant District Public Defender      District Attorney General
P.O. Box 68
Franklin, TN 37065-0068                 Ronald L. Davis
                                        Assistant District Attorney General
                                        P.O. Box 937
                                        Franklin, TN 37065-0937



OPINION FILED: ___________________


AFFIRMED

PAUL G. SUMMERS,
Judge




                                     OPINION
       The appellant, Samuel Adams, filed a petition for habeas corpus relief in

the Hickman County Circuit Court, alleging that his sentences had expired. After

a hearing, the court dismissed the petition. The issue on appeal is whether the

appellant’s sentences have expired, entitling him to relief.



       In October 1989, the appellant pled guilty to robbery with a deadly

weapon. The offense occurred in April 1982. He was sentenced to ten years in

the Department of Correction. The appellant also pled guilty to aiding and

abetting second degree murder. He was sentenced to ten years, to run

concurrently with his sentence for robbery with a deadly weapon. The appellant

began serving his sentence in April 1990. He escaped from custody in

September 1991. He was returned to custody in April 1994. The appellant was

sentenced to one year for escape, to run consecutively to his two ten-year

sentences.



       In January 1997, the appellant filed a petition for habeas corpus relief,

alleging that his sentences had expired. The appellant argued that both of his

ten-year sentences expired at the same time because the court ordered the

sentences to run concurrently. The appellant also argued that he thought that he

was pleading guilty to the lesser included offense of armed robbery, not robbery

with a deadly weapon. He further alleged that when he pled guilty, he was

unaware that armed robbery was a Class X felony.



        After a hearing, the court dismissed the petition. The court found that

the appellant’s sentence for aiding and abetting second degree murder had

expired because of sentencing credits. The court found that the appellant’s

conviction of robbery committed with a deadly weapon was a Class X felony.

The court found that the applicable law required a defendant who was convicted

of a Class X felony to serve his sentence day for day. The court further found



                                         -2-
that since the appellant pled guilty in 1989, his ten-year sentence had not

expired. With regard to the appellant’s claim that he thought that he was

pleading guilty to something other than robbery with a deadly weapon, the court

held that the voluntariness of the appellant’s guilty plea was not a cognizable

habeas corpus claim. We affirm the judgment of the trial court in all respects.



       Habeas corpus relief is available only when it appears upon the face of

the judgment or the record of the proceedings upon which the judgment is

rendered that a convicting court was without jurisdiction or authority to sentence

a defendant, or that a defendant's sentence of imprisonment or other restraint

has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993).



      The appellant committed robbery with a deadly weapon in April 1982.

Under the statutes in effect at the time of the offense, robbery with a deadly

weapon was a Class X felony. Tenn. Code Ann. § 39-3901(c) (Supp. 1981). A

sentence for a Class X felony is not subject to reduction for any type of

sentencing credit. Tenn. Code Ann. § 39-5403(2) (Supp. 1981). The sentence

is not subject to early release. The sentence expires only after service of the

entire sentence day for day. Tenn. Code Ann. § 39-5403(3).



       As the state argues, the appellant’s sentence for robbery committed with a

deadly weapon does not expire with his ten-year sentence for aiding and

abetting second degree murder because the robbery sentence must be served

day for day. The appellant pled guilty to armed robbery in 1989. From the face

of the conviction, ten years had not elapsed when he filed his petition in 1997.

His sentence had not expired. Moreover, the appellant escaped for over two and

one-half years.




                                        -3-
      Whether the appellant voluntarily pled guilty to robbery committed with a

deadly weapon is not a cognizable habeas corpus claim. Archer, 851 S.W.2d at

162-64.



      The appellant is proceeding pro se on appeal. We have carefully

considered his appellate brief. We find no merit to the appellant’s claim that his

rights against ex post facto laws have been violated. In this case, such a claim is

not a cognizable habeas corpus claim, nor is his claim that the Department of

Correction miscalculated his sentence in violation of the law.



      The judgment of the trial court is AFFIRMED.




                                              _____________________________
                                              PAUL G. SUMMERS, Judge

                                        -4-
CONCUR:




__________________________
DAVID G. HAYES, Judge




__________________________
JERRY L. SMITH, Judge




                             -5-